            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 1 of 34




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

SHAWNTA AIKEN,
c/o Hansel Law, P.C.
2514 North Charles Street
Baltimore, Maryland 21218

              Plaintiff,

       v.                                          Case No.: ______________

FEDERAL BUREAU OF PRISONS                          *Jury Trial Demanded*
Serve: Michael Carvajal, Director
320 First Street, N.W.
Washington, D.C. 20534

DAVID R. WILSON
In His Official Capacity as Warden
FPC Alderson
Glen Ray Road, Box A
Alderson, West Virginia 24910

and

JERROD GRIMES,
Prisoner Number 70310-018
FCI Bastrop
1341 Highway 95 North
Bastrop, Texas 78602

              Defendants.


                            COMPLAINT AND JURY DEMAND

       Comes now the Plaintiff, by and through undersigned counsel, Cary J. Hansel, and the law

firm of Hansel Law, P.C., and sues the above-named defendants, in support thereof stating as

follows:
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 2 of 34




                                        INTRODUCTION

       1)       This lawsuit arises from the sexual abuse and harassment suffered by Plaintiff

while she was incarcerated as an inmate at FPC Alderson, in the care and custody of Defendants

BOP, Wilson, and Grimes.

       2)       Plaintiff was subjected to persistent verbal sexual harassment inflicted by

Defendant Grimes, the Captain of FPC Alderson and a correctional officer with custodial,

supervisory, and disciplinary authority over Plaintiff, on a daily basis from January 2017 to

October 2017.

       3)       In or about late September 2017, the verbal harassment escalated, and Defendant

Grimes sexually assaulted Plaintiff in his office by forcibly kissing Plaintiff, groping Plaintiff’s

breast through her shirt, throwing Plaintiff on a side table, pulling down Plaintiff’s pants, and

attempting to penetrate Plaintiff while Plaintiff yelled and screamed for him to stop.

       4)       Defendant Grimes’ conduct arose from a pervasive and implicitly condoned

culture of sexual abuse and harassment of inmates within FPC Alderson. Defendant Grimes, who

has since been convicted of multiple counts of sexual abuse, has pled guilty to numerous sexual

assaults spanning from November 2016 through December 2017, the earliest of which occurred

almost a year prior to Defendant Grimes’ sexual assault of Plaintiff in late September 2017.

       5)       Defendant Wilson and Defendant BOP, along with other correctional officers

employed at FPC Alderson, were aware of the abusive culture and repeated allegations of

officer-on-inmate sexual assault, but failed to take the necessary actions to protect Plaintiff and

the inmates within Defendants’ care and custody, including, but not limited to, adequately

investigating, reporting allegations, and disciplining responsible parties. Further, Defendant

Wilson and Defendant BOP failed to adhere to PREA regulations and Defendant BOP’s policies



                                                  2
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 3 of 34




specifically intended to eliminate guard-on-inmate sexual abuse, allowing Defendant Grimes the

opportunity to sexually assault Plaintiff.

       6)      As a result of the sexual assault and harassment inflicted by Defendant Grimes and

permitted to occur due to the failure of Defendant BOP and Defendant Wilson to comply with

PREA and the policies implemented by Defendant BOP, Plaintiff has suffered significant

emotional, psychological and physical stress, among other personal and pecuniary injuries.

                                 JURISDICTION AND VENUE

       7)      Jurisdiction is proper in this Honorable Court under 28 U.S.C. § 1331 and

1346(b)(1) because this is a civil action arising under the Constitution, laws, or treaties of the

United States, and this claim is brought against the United States of America under the Federal

Tort Claims Act, 28 U.S.C. § 2671, et seq.

       8)      Venue is proper in this Honorable Court under 28 U.S.C. § 1402(b), as this civil

action involves a tort claim against the United States under 28 U.S.C. § 1346(b)(1) and the Plaintiff

is a resident of the District of Columbia.

       9)      Plaintiff has exhausted her administrative remedies, as she filed a Federal Tort

Claims Act Notice and Claim Form 95 on May 30, 2019 with the Federal Bureau of Prisons and

its Mid-Atlantic Regional Office. On February 3, 2020, the Federal Bureau of Prisons mailed a

letter to Plaintiff’s counsel denying Plaintiff’s claim. Plaintiff has filed this action within six

months of receiving the Federal Bureau of Prison’s denial of her claim.

                                             PARTIES

       10)     Plaintiff Shawnta Aiken (“Plaintiff”) is an adult citizen of the District of Columbia.

At all times relevant to this complaint, Plaintiff was an inmate in the care and custody of the

Federal Bureau of Prisons at Federal Prison Camp Alderson, located at Glen Ray Road, Alderson,



                                                 3
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 4 of 34




West Virginia 24910 (“FPC Alderson”). Plaintiff is willing to provide her current address

confidentially to this Court and under attorneys’ eyes only review during discovery, to avoid

disclosing her address to her sexual abuser.

       11)     Defendant Federal Bureau of Prisons (“Defendant BOP”) is a sui juris body politic

and corporate, with the power to sue and be sued. Defendant BOP is responsible for the care and

custody of federal inmates, including inmates incarcerated at FPC Alderson.

       12)     Defendant David R. Wilson (“Defendant Wilson”) is, and was at all times relevant

to the occurrence complained of herein, upon information and belief, an adult resident of the state

of West Virginia. At all relevant times, Defendant Wilson was employed by Defendant BOP as

the Warden of FPC Alderson. Pursuant to his official duties, Defendant Wilson had full

administrative responsibility for the entirety of FPC Alderson. Defendant Wilson was responsible

for ensuring the facility-wide adherence to the rules and regulations implemented pursuant to the

Prison Rape Elimination Act, 34 U.S.C. § 30301, et seq. (“PREA”), concerning sexually abusive

conduct by guards against inmates. Defendant Wilson was also responsible for the supervising,

training, and disciplining of guards at FPC Alderson.

       13)     Defendant Jerrod Grimes (“Defendant Grimes”) is a currently incarcerated inmate

housed at Federal Correctional Institution Bastrop, located at 1341 Highway 95 North, Bastrop,

Texas 78602. Defendant Grimes was employed by Defendant BOP as the Captain of FPC Alderson

from on or about April 17, 2016 until December 20, 2017. As Captain, Defendant Grimes was

responsible for all security and correctional functions at FPC Alderson, with the authority to start

disciplinary proceedings against inmates and dictate inmate housing and work assignments.

Defendant Grimes was also responsible for ensuring staff compliance with PREA at FPC

Alderson. At all times relevant herein, all of the inmates at FPC Alderson, including Plaintiff, were



                                                 4
              Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 5 of 34




under Defendant Grimes’ custodial, supervisory, and disciplinary authority by virtue of his

position as Captain.

                            FACTS COMMON TO ALL COUNTS

             Defendant Grimes’ Sexual Harassment and Sexual Assault of Plaintiff

       14)      On or about January 2017, Plaintiff was an inmate at FPC Alderson, within the care

and custody of Defendants BOP and Wilson, and under Defendant Grimes’ custodial, supervisory,

and disciplinary authority by virtue of Defendant Grimes’ employment as Captain of FPC

Alderson.

       15)      Starting in January 2017, Defendant Grimes began to sexually harass Plaintiff.

       16)      On a nearly daily basis, Defendant Grimes subjected Plaintiff to persistent verbal

sexual harassment. Defendant Grimes made sexually explicit comments to Plaintiff, such as, “If I

could get you alone,” and “If you give me a chance.”

       17)      On a nearly daily basis, Defendant Grimes also sexually harassed Plaintiff by

commenting on her appearance, and making statements about Plaintiff’s figure and physicality.

       18)      Plaintiff suffered Defendant Grimes’ sexual harassment for months, until

Defendant Grimes’ conduct escalated to sexual assault in September 2017.

       19)      On or about late September 2017, Defendant Grimes called Plaintiff into his office

at 8:00 p.m. Plaintiff was required to appear in Defendant Grimes’ office once summoned; during

her incarceration at FPC Alderson, Plaintiff was required to obey the commands of Defendant

BOP’s guards, including Defendant Grimes.

       20)      Inmates who fail to obey the commands of Defendant BOP’s guards are subject to

discipline for insubordination, which can result in punishment ranging from loss of good conduct

time to placement in segregated housing units.



                                                 5
              Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 6 of 34




        21)     Despite a guard usually being stationed at a booth in the hallway outside Defendant

Grimes’ office, there was no guard stationed when Plaintiff approached. Plaintiff entered

Defendant Grimes’ office alone. Defendant Grimes had the lights dimmed and the blinds closed

in his office, completely isolating Plaintiff.

        22)     After Plaintiff entered his office, Defendant Grimes said, “You know why I called

you down here.” Defendant Grimes then showed Plaintiff a write-up regarding an incident that

Plaintiff had with another inmate earlier that day, and told Plaintiff, “If you want some dick, you

should’ve just told me.”

        23)     Defendant Grimes then proceeded to unbutton his pants and reveal his penis to

Plaintiff. Defendant Grimes pulled Plaintiff’s chin up to kiss her, and groped Plaintiff’s breast

through her shirt.

        24)     Plaintiff tried to get away from Defendant Grimes, but as she attempted to move

towards the door, Defendant Grimes grabbed Plaintiff by the shoulders, and threw Plaintiff face

forward on a side table with her backside facing Defendant Grimes.

        25)     Defendant Grimes then pulled Plaintiff’s pants down. Plaintiff yelled and screamed

for Defendant Grimes to get off of her, as Defendant Grimes attempted to penetrate her.

        26)     A female guard heard Plaintiff’s yelling, and knocked on the door of Defendant

Grimes’ office.

        27)     Plaintiff was able to escape from Defendant Grimes after the female guard knocked,

and ran out of Defendant Grimes’ office.

        28)     As a result of the sexual assault and harassment inflicted by Defendant Grimes,

Plaintiff has suffered significant emotional, psychological and physical stress, among other

personal and pecuniary injuries.



                                                 6
              Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 7 of 34




  The Continuing Pattern of Sexually Abusive Behavior Towards Female Inmates at FPC
                                       Alderson

       29)      Plaintiff was not the only female inmate subjected to sexual abuse and harassment

by Defendant Grimes. Defendant Grimes was subsequently charged in a thirteen-count indictment

including ten charges of sexual abuse of a ward and three charges of abusive sexual contact

involving a ward. Defendant Grimes pled guilty to six of the charges, including four of the charges

for sexual abuse of a ward and two of the charges for abusive sexual contact involving a ward.

       30)      In Defendant Grimes’ plea agreement, he admitted to engaging in sexual

intercourse with numerous female inmates between April 2017 and December 2017, and touching

other female inmates with the intent of gratifying his sexual desire.

       31)      With regard to Plaintiff, Defendant Grimes admitted that he placed his hand on

Plaintiff’s breast “with the intent of gratifying my sexual desire,” in his office at FPC Alderson.

Case 5:18-cr-00069, ECF 32 at 14.

       32)      Many of the instances of sexual abuse admitted to by Defendant Grimes occurred

prior to Defendant Grimes’ sexual abuse of Plaintiff in his office in late September 2017. For

example, Defendant Grimes admitted to:

             a) Engaging in sexual intercourse with a female inmate at the Warden’s house at FPC

                Alderson in or about November 2016;

             b) Engaging in sexual intercourse with a female inmate at the training center at FPC

                Alderson in or about April 2017;

             c) Engaging in sexual intercourse with a female inmate on multiple occasions at the

                training center at FPC Alderson, starting in May 2017 and continuing through

                October 2017;




                                                   7
              Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 8 of 34




             d) Engaging in sexual intercourse with a female inmate in the medical building at FPC

                Alderson on or about July 12, 2017;

             e) Engaging in sexual intercourse with a female inmate on multiple occasions in his

                office at FPC Alderson, starting in August 2017;

             f) Engaging in sexual intercourse with a female inmate on multiple occasions in his

                office at FPC Alderson, beginning in September 2017; and

             g) Engaging in sexual acts with a female inmate on multiple occasions in his office at

                FPC Alderson, starting in September 2017, involving contact between Defendant

                Grimes’ penis and the female inmate’s mouth.

       33)      Defendant Grimes’ conduct arose from a pervasive and implicitly condoned culture

of sexual abuse and harassment of inmates within FPC Alderson. Upon information and belief,

many other correctional officers also sexually abused, harassed, and/or engaged in sexual contact

with the female inmates in their care and custody.

       34)      This abusive culture of sexual abuse, harassment, and/or sexual contact between

officers and inmates was widespread and well known to FPC Alderson inmates and FPC Alderson

employees.

       35)      Defendant Wilson and Defendant BOP, along with other correctional officers

employed at FPC Alderson, were aware of the abusive culture and repeated allegations of officer-

on-inmate sexual assault, but failed to take the necessary actions to protect the inmates within

Defendants’ care and custody, including, but not limited to, adequately investigating, reporting

allegations, and disciplining responsible parties.




                                                     8
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 9 of 34




       36)     Additionally, Defendant Wilson and Defendant BOP were aware of Defendant

Grimes’ continuous pattern of sexual abuse, as other female inmates victimized by Defendant

Grimes submitted formal complaints regarding Defendant Grimes’ conduct.

       37)     C.L., another victim of Defendant Grimes identified by a pseudonym to protect her

anonymity as a victim of sexual abuse, was raped by Defendant Grimes in April 2017 at the

Training Center in FPC Alderson, in addition to other sexual assaults occurring for months

thereafter. Upon information and belief, C.L. filed a formal administrative grievance regarding the

conduct of Defendant Grimes shortly thereafter, prior to Defendant Grimes’ assault of Plaintiff, to

comply with the administrative exhaustion requirement of the Prisoner Litigation Reform Act prior

to C.L.’s filing of a civil suit against Defendant Grimes and the United States of America on

November 1, 2019, while C.L. was still incarcerated. Case 1:19-cv-00792, ECF 1.

       38)     V.J., another victim of Defendant Grimes identified by a pseudonym to protect her

anonymity as a victim of sexual abuse, filed a formal administrative remedy request on April 29,

2017, describing an incident in which Defendant Grimes forced her into a chair and stood so close

that V.J. “had to flinch to keep my mouth from being pressed to his crotch.” V.J. further stated that

she was afraid to send the administrative remedy request through FPC Alderson, as “[w]e are all

scared of retaliation. It is very real here. I was already warned by Admin that it was a bad idea to

pursue this and that the Captain had just had ‘a bad day.’” V.J.’s administrative remedy request

was received by regional counsel in Defendant BOP’s Mid-Atlantic Office, which denied V.J.’s

request as she had not filed it through the institution.

       39)     Due to the pervasiveness of Defendant Grimes’ sexual misconduct and the formal

administrative remedy requests filed by at least two victims of Defendant Grimes’ conduct,




                                                   9
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 10 of 34




Defendant BOP and Defendant Wilson became aware of Defendant Grimes’ sexually abusive

conduct prior to his sexual assault of Plaintiff in or about late September 2017.

       40)     This widespread, abusive culture within FPC Alderson permitted FPC guards,

including Defendant Grimes, to predatorily arrange to be alone with the inmates within their

custodial, supervisory, and disciplinary authority and take sexual advantage of such inmates.

       41)     Due to the widespread, abusive culture within FPC Alderson, inmates faced threats

of serious repercussions should inmates report the sexual abuse, harassment, and/or misconduct.

Further, such reports of sexual abuse, harassment, and/or misconduct were provided to and

investigated by Defendant Grimes, who was frequently the perpetrator of such sexual abuse,

harassment, and/or misconduct.

   Defendant BOP and Defendant Wilson’s Responsibility to Protect the Inmates Within
           Their Care and Custody and Implement Regulations Under PREA

       42)     Defendant Grimes’ sexual misconduct, as admitted to in his guilty plea, dates back

to November 2016, nearly a year prior to Defendant Grimes’ sexual assault of Plaintiff in late

September 2017. Defendant Grimes’ sexual misconduct continued for over a year before his

retirement on or about December 20, 2017.

       43)     It is well-established, and well-known to the Defendants, and all employees and

agents of Defendant BOP working at FPC Alderson who maintain custodial, supervisory, and/or

disciplinary authority over the inmates at FPC Alderson that any sexual contact between inmates

and prison guards is wrong and illegal.

       44)     Engaging in a sexual act with a person held in official detention and under the

custodial, supervisory, or disciplinary authority of the perpetrator is illegal under federal law. 18

U.S.C. § 2243(b).




                                                 10
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 11 of 34




       45)     Sexual contact between inmates and prison guards is also prohibited by Defendant

BOP’s policies, in effect at all relevant times.

       46)     All Defendants knew, or should have known, that sexual contact between inmates

and prison guards is illegal under federal law and prohibited by Defendant BOP’s policies.

       47)     It has been recognized under PREA that “[v]ictims of prison rape suffer severe

physical and psychological effects that hinder their ability to integrate into the community and

maintain stable employment upon their release from prison.” 34 U.S.C. § 30301(11).

       48)     It is further recognized that “[t]he high incidence of sexual assault within prisons

involves actual and potential violations of the United States Constitution,” as “deliberate

indifference to the substantial risk of sexual assault violates prisoners’ rights under the Cruel and

Unusual Punishments Clause of the Eight Amendment.” 34 U.S.C. § 30301(13).

       49)     Thus, PREA was implemented to “establish a zero-tolerance standard for the

incidence of prison rape in prisons in the United States,” develop “national standards for the

detection, prevention, reduction, and punishment of prison rape,” and “protect the Eight

Amendment rights of Federal, State, and local prisoners.” 34 U.S.C. § 30302.

       50)     The national standards adopted pursuant to PREA were applicable to Defendant

BOP immediately upon adoption. 34 U.S.C. § 30307(b). Such standards were in effect at all times

relevant to the occurrences described herein.

       51)     It is the duty of the Defendants, and all employees and agents of Defendant BOP,

to adhere to the standards and regulations set pursuant to PREA.

       52)     The standards and regulations under PREA are well-established, and well-known

to the Defendants, and all employees and agents of Defendant BOP working at FPC Alderson who

maintain custodial, supervisory, and/or disciplinary authority over the inmates at FPC Alderson.



                                                   11
               Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 12 of 34




         53)     All Defendants knew, or should have known, the standards and regulations

implemented pursuant to PREA.

         54)     Pursuant to PREA, Defendant BOP’s policies required the training of all employees

who may have contact with inmates on Defendant BOP’s zero-tolerance policy for sexual abuse

and sexual harassment.

         55)     Pursuant to PREA, Defendant BOP’s policies required the training of all employees

who may have contact with inmates on how to fulfill their responsibilities regarding the prevention,

detection, and reporting of sexual abuse and sexual harassment.

         56)     Pursuant to PREA, Defendant BOP’s policies established non-discretionary

procedures for its employees to follow when handling sexual abuse complaints.

         57)     Pursuant to PREA, Defendant BOP’s policies established non-discretionary, clear

procedures for all employees to follow when dealing with suspected sexual victimization of inmate

wards.

         58)     Pursuant to PREA, Defendant BOP’s policies mandated administrative disciplinary

action for any inappropriate contact or sexual behavior with an inmate.

         59)     It was Defendant BOP’s and Defendant Wilson’s duty to ensure that all policies

implemented pursuant to PREA were adhered to.

         60)     It was Defendant Grimes’ duty to adhere to all policies implemented pursuant to

PREA.

         61)     Despite the fact that the widespread, abusive culture within FPC Alderson was well-

known to the inmates, administrators, and guards at FPC Alderson, Defendant BOP’s employees

and agents—who were required, under Defendant BOP’s policies, to report sexual abuse, sexual




                                                 12
              Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 13 of 34




harassment, and/or sexual misconduct—failed to adhere to such policies and report the sexual

abuse and harassment inflicted by Defendant Grimes.

        62)     Defendant Wilson failed to ensure that the administrators and guards at FPC

Alderson adhered to Defendant BOP’s policies to report sexual abuse and harassment.

        63)     Defendant Grimes failed to adhere to Defendant BOP’s policies to report the sexual

abuse and harassment he inflicted on female inmates at FPC Alderson.

        64)     Despite the fact that the widespread, abusive culture within FPC Alderson was well-

known to the inmates, administrators, and guards at FPC Alderson, Defendant BOP’s employees

and agents failed to investigate the sexual abuse and harassment as required pursuant to PREA and

Defendant BOP’s policies.

        65)     Defendant Wilson failed to ensure that the administrators and guards at FPC

Alderson adhered to Defendant BOP’s policies to investigate sexual abuse and harassment.

        66)     Defendant Grimes failed to adhere to Defendant BOP’s policies to investigate the

sexual abuse and harassment he inflicted on female inmates at FPC Alderson.

        67)     Despite the fact that the widespread, abusive culture within FPC Alderson was well-

known to the inmates, administrators, and guards at FPC Alderson, Defendant BOP’s employees

and agents failed to adhere to their responsibility pursuant to PREA and Defendant BOP’s policies

to take administrative disciplinary action against Defendant Grimes for numerous instances of

sexual misconduct with inmates.

        68)     Defendant Wilson failed to adhere to Defendant BOP’s policies requiring that

Defendant Wilson take administrative disciplinary action against Defendant Grimes for numerous

instances of sexual misconduct with inmates, taking place between November 2016 and December

2017.



                                                13
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 14 of 34




       69)      Due to the Defendants’ failure to comply with the requirements of PREA and the

policies implemented by Defendant BOP, Defendant Grimes was able to abuse his custodial,

supervisory, and disciplinary authority over Plaintiff to sexually harass and assault her.

       70)      As a result of the sexual assault and harassment inflicted by Defendant Grimes and

permitted to occur due to the failure of Defendant BOP and Defendant Wilson to comply with

PREA and the policies implemented by Defendant BOP, Plaintiff has suffered significant

emotional, psychological and physical stress, among other personal and pecuniary injuries.

         COUNT I – AGAINST DEFENDANT BOP AND DEFENDANT WILSON
                   VIOLATION OF THE EIGHTH AMENDMENT
                              Failure to Protect

       71)      All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

       72)      Plaintiff has a clearly established right under the Eighth Amendment of the

Constitution of the United States to not be subjected to cruel and unusual punishment while

incarcerated.

       73)      Sexual abuse and sexual harassment are not legitimate forms of punishment, are

not ancillary components of any prison sentence, and serve no legitimate penological purpose.

       74)      Defendant BOP and Defendant Wilson owed Plaintiff a duty to provide

constitutionally safe and secure conditions of confinement.

       75)      Upon information and belief, Defendant BOP and Defendant Wilson were aware,

or should have been aware, that Defendant Grimes was sexually abusing and harassing female

inmates at FPC Alderson. Defendant Grimes has pled guilty to involvement in sexual misconduct

as early as November 2016, nearly a year prior to Defendant Grimes’ assault on Plaintiff in late

September 2017. In addition, Defendant Grimes was involved in sexually abusing numerous other



                                                 14
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 15 of 34




female inmates prior to abusing Plaintiff, which Defendant BOP and Defendant Wilson knew

about or should have known about, including:

             a) Engaging in sexual intercourse with a female inmate at the Warden’s house at FPC

                Alderson in or about November 2016;

             b) Engaging in sexual intercourse with a female inmate at the training center at FPC

                Alderson in or about April 2017;

             c) Engaging in sexual intercourse with a female inmate on multiple occasions at the

                training center at FPC Alderson, starting in May 2017 and continuing through

                October 2017;

             d) Engaging in sexual intercourse with a female inmate in the medical building at FPC

                Alderson on or about July 12, 2017;

             e) Engaging in sexual intercourse with a female inmate on multiple occasions in his

                office at FPC Alderson, starting in August 2017;

             f) Engaging in sexual intercourse with a female inmate on multiple occasions in his

                office at FPC Alderson, beginning in September 2017; and

             g) Engaging in sexual acts with a female inmate on multiple occasions in his office at

                FPC Alderson, starting in September 2017, involving contact between Defendant

                Grimes’ penis and the female inmate’s mouth.

       76)      Further, Defendant BOP and Defendant Wilson knew, or should have known, about

Defendant Grimes’ continual sexual abuse and sexual harassment of female inmates, as Defendant

Grimes’ conduct arose from a pervasive and implicitly condoned culture of sexual abuse and

harassment that was widespread and well-known to FPC Alderson inmates and FPC Alderson

employees.



                                                 15
              Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 16 of 34




        77)     Defendant BOP and Defendant Wilson also knew, or should have known, about

Defendant Grimes’ continual sexual abuse and sexual harassment of female inmates, as at least

two victims of Defendant Grimes’ conduct filed formal administrative remedy requests prior to

Defendant Grimes’ sexual assault on Plaintiff in late September 2017.

        78)     Defendant BOP and Defendant Wilson are responsible for the care and safety of

the inmates within their custody, including Plaintiff, and are responsible under the Eight

Amendment of the United States Constitution for taking reasonable steps to guarantee the safety

of the inmates in their custody.

        79)     Permitting Defendant Grimes to retain his position as the Captain of FPC Alderson

and maintain custodial, supervisory and disciplinary authority over the female inmates that

Defendant Grimes sexually abused and harassed posed a substantial risk of serious harm to

Plaintiff.

        80)     Defendant BOP and Defendant Wilson failed to take any steps as could be

reasonably expected to address the danger Defendant Grimes posed to female inmates.

        81)     Defendant BOP and Defendant Wilson were deliberately indifferent to and/or

complicit in the risk Plaintiff faced, by failing to take any such reasonable steps to address the

danger posed by Defendant Grimes, including, but not limited to, adequately investigating

Defendant Grimes’ conduct and implementing sufficient disciplinary measures to stop the

continuous sexual misconduct.

        82)     The inaction of Defendant BOP, Defendant Wilson, and all other correctional staff

responsible for the care, custody, and safety of Plaintiff in the face of a known, substantial risk to

Plaintiff’s safety was a violation of Plaintiff’s rights under the United States Constitution.




                                                 16
              Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 17 of 34




        83)     The acts, omissions, policies, and practices of Defendant BOP and Defendant

Wilson constituted a knowing violation of Plaintiff’s clearly established constitutional rights.

        84)     The acts, omissions, policies, and practices of Defendant BOP and Defendant

Wilson directly and proximately caused the violation of Plaintiff’s Eight Amendment right to be

free from sexual abuse and sexual harassment while incarcerated.

        85)     Defendant BOP and Defendant Wilson directly and proximately caused the

violation of Plaintiff’s rights by failing to adequately train, supervise, and discipline the

administrators and guards employed at FPC Alderson to follow Defendant BOP’s policies and

PREA.

        86)     Defendant BOP and Defendant Wilson directly and proximately caused the

violation of Plaintiff’s rights by failing to adhere to Defendant BOP’s policies and PREA

regulations regarding the mandatory reporting of suspected sexual abuse and/or misconduct, and

failing to ensure that Defendant BOP’s employees and agents employed at FPC Alderson followed

such policies, thereby failing to adequately prevent Defendant Grimes’ sexual abuse of Plaintiff.

        87)     Defendant BOP and Defendant Wilson directly and proximately caused the

violation of Plaintiff’s rights by failing to adhere to Defendant BOP’s policies and PREA

regulations regarding the investigation of suspected sexual abuse and/or misconduct, and failing

to ensure that Defendant BOP’s employees and agents employed at FPC Alderson followed such

policies, thereby failing to adequately prevent Defendant Grimes’ sexual abuse of Plaintiff.

        88)     Defendant BOP and Defendant Wilson directly and proximately caused the

violation of Plaintiff’s rights by failing to adhere to Defendant BOP’s policies and PREA

regulations regarding mandatory discipline of guards violating PREA and/or Defendant BOP’s

policies, and failing to ensure that Defendant BOP’s employees and agents employed at FPC



                                                 17
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 18 of 34




Alderson followed such policies, thereby failing to adequately prevent Defendant Grimes’ sexual

abuse of Plaintiff.

       89)     Defendant BOP and Defendant Wilson directly and proximately caused the

violation of Plaintiff’s rights by failing to take any other reasonable steps to stop Defendant

Grimes’ continual sexual misconduct, including, but not limited to, limiting the opportunities for

FPC Alderson guards to be alone with inmates unsupervised, or to make further interventions to

prevent Defendant Grimes from being able to be alone in his office with a female inmate,

unsupervised and unobserved, thereby failing to adequately prevent Defendant Grimes’ sexual

abuse of Plaintiff.

       90)     As a direct and proximate result of Defendant BOP’s and Defendant Wilson’s acts,

omissions, policies, and practices, Plaintiff was subjected to unnecessary pain, emotional,

psychological, and physical injury and stress, among other injuries resulting from the serious

dignitary injury and violation of Plaintiff’s person.

       91)     The conduct of Defendant BOP, Defendant Wilson, and other prison administrators

and guards at FPC Alderson was of such a quality and nature as to warrant Defendant BOP’s and

Defendant Wilson’s liability for punitive damages, in accordance with applicable law.

       WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

                       COUNT II – AGAINST DEFENDANT GRIMES
                       VIOLATION OF THE EIGHTH AMENDMENT
                             Cruel and Unusual Punishment

       92)     All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.



                                                 18
             Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 19 of 34




       93)      Plaintiff has a clearly established right under the Eighth Amendment of the

Constitution of the United States to not be subjected to cruel and unusual punishment while

incarcerated.

       94)      Sexual abuse and sexual harassment are not legitimate forms of punishment, are

not ancillary components of any prison sentence, and serve no legitimate penological purpose.

       95)      Defendant Grimes owed Plaintiff a duty to provide constitutionally safe and secure

conditions of confinement.

       96)      Defendant Grimes violated his duty to Plaintiff to provide constitutionally safe and

secure conditions of confinement by subjecting Plaintiff to persistent verbal sexual harassment on

a daily basis from January 2017 through October 2017, while Plaintiff was in Defendant Grimes’

custodial, supervisory and disciplinary authority.

       97)      Defendant Grimes violated his duty to Plaintiff to provide constitutionally safe and

secure conditions of confinement by sexually assaulting Plaintiff on or about late September 2017.

Defendant Grimes’ sexual misconduct included forcibly kissing Plaintiff, groping Plaintiff’s breast

through her shirt, throwing Plaintiff on a side table, pulling down Plaintiff’s pants, and attempting

to penetrate Plaintiff while Plaintiff yelled and screamed for him to stop.

       98)      Defendant Grimes was acting under color of law and in his position as the Captain

of FPC Alderson, utilizing his custodial, supervisory and disciplinary authority over Plaintiff.

       99)      As a direct and proximate result of Defendant Grimes’ sexual abuse and

harassment, Plaintiff was subjected to unnecessary pain, emotional, psychological, and physical

injury and stress, among other injuries resulting from the serious dignitary injury and violation of

Plaintiff’s person.




                                                 19
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 20 of 34




         100)   Defendant Grimes’ sexual abuse and sexual harassment was inhumane and

outrageous conduct.

         101)   Plaintiff is entitled to compensatory and punitive damages and attorneys’ fees and

costs.

         WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

         COUNT III – AGAINST DEFENDANT BOP AND DEFENDANT WILSON
               VIOLATION OF THE FEDERAL TORT CLAIMS ACT
                                  Negligence

         102)   All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

         103)   Defendant BOP and Defendant Wilson are responsible to “provide for the

protection … of all persons charged with or convicted of offenses against the United States.” 18

U.S.C. § 4042(a)(3).

         104)   Defendant BOP and Defendant Wilson are also responsible for “provid[ing]

suitable quarters and provid[ing] for the safekeeping, care, and subsistence of all persons charged

with or convicted of offenses against the United States.” 18 U.S.C. § 4042(a)(2).

         105)   Defendant BOP and Defendant Wilson owed a legal duty to Plaintiff to protect

Plaintiff from harm caused by correctional officers and other prison officials.

         106)   Defendant BOP and Defendant Wilson owed a legal duty to Plaintiff under PREA

to enforce a zero-tolerance policy regarding the sexual abuse and harassment of inmates by

correctional officers.




                                                20
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 21 of 34




        107)    Defendant BOP and Defendant Wilson owed a legal duty to Plaintiff to comply

with Defendant BOP’s policies.

        108)    Defendant BOP and Defendant Wilson breached their duty to Plaintiff by

negligently operating and managing FPC Alderson, including, but not limited to:

            a) Failing to adhere to PREA regulations and Defendant BOP’s policies regarding the

                mandatory reporting of suspected sexual abuse and/or misconduct;

            b) Failing to adhere to PREA regulations and Defendant BOP’s policies regarding the

                adequate investigation of suspected sexual abuse and/or misconduct;

            c) Failing to adhere to PREA regulations and Defendant BOP’s policies regarding the

                mandatory discipline of suspected sexual abuse and/or misconduct;

            d) Failing to adopt, incorporate, and enforce any additional rules, regulations, policies

                and/or procedures as would reasonably protect Plaintiff and other female inmates

                kept within the custody of Defendant BOP and Defendant Wilson from sexual

                abuse and sexual harassment by correctional officers; and

            e) Permitting a pervasive culture and practice of sexual abuse and harassment of

                guards on female inmates at FPC Alderson.

        109)    Defendant BOP and Defendant Wilson acted negligently and/or recklessly in

failing to meet their duty of care to Plaintiff.

        110)    As a direct and proximate result of Defendant BOP’s and Defendant Wilson’s

negligence and/or recklessness, Plaintiff was subjected to unnecessary pain, emotional,

psychological, and physical injury and stress, among other injuries resulting from the serious

dignitary injury and violation of Plaintiff’s person.




                                                   21
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 22 of 34




       WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

        COUNT IV – AGAINST DEFENDANT BOP AND DEFENDANT WILSON
              VIOLATION OF THE FEDERAL TORT CLAIMS ACT
                 Negligent Hiring, Training, Retention, Supervision

       111)    All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

       112)    Defendant BOP and Defendant Wilson are responsible for the oversight of their

employees, including the officers and staff at federal correctional institutions such as FPC

Alderson.

       113)    Defendant BOP and Defendant Wilson are responsible to “provide for the

protection … of all persons charged with or convicted of offenses against the United States.” 18

U.S.C. § 4042(a)(3).

       114)    Defendant BOP and Defendant Wilson are also responsible for “provid[ing]

suitable quarters and provid[ing] for the safekeeping, care, and subsistence of all persons charged

with or convicted of offenses against the United States.” 18 U.S.C. § 4042(a)(2).

       115)    Defendant BOP and Defendant Wilson owed a legal duty to Plaintiff, as an inmate

in their care and custody, to adequately oversee their employees at FPC Alderson and ensure the

safety of the inmates within their care, including ensuring that the inmates within their care are

free from the dangers of sexual abuse and sexual harassment.

       116)    Defendant BOP and Defendant Wilson owed a legal duty to Plaintiff under PREA

to enforce a zero-tolerance policy regarding the sexual abuse and harassment of inmates by

correctional officers.



                                                22
           Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 23 of 34




       117)   Defendant BOP and Defendant Wilson owed a legal duty to Plaintiff to ensure

Defendant BOP’s employees and agents employed at FPC Alderson adhered to PREA regulations

and Defendant BOP’s policies.

       118)   Defendant BOP and Defendant Wilson breached their duty to Plaintiff by

negligently operating and managing FPC Alderson, including, but not limited to:

          a) Hiring and retaining Defendant Grimes, who Defendant BOP and Defendant

              Wilson knew, or should have known, to be of such poor moral character,

              temperament, and disposition as to be totally unfit to be hired and retained as the

              Captain of FPC Alderson, with custodial, supervisory and disciplinary authority

              over Plaintiff;

          b) Failing to adequately train, supervise, and discipline the administrators and guards

              employed at FPC Alderson to follow Defendant BOP’s policies and regulations

              pursuant to PREA;

          c) Failing to ensure that Defendant BOP’s employees and agents employed at FPC

              Alderson followed PREA regulations and Defendant BOP’s policies regarding the

              mandatory reporting of suspected sexual abuse and/or misconduct;

          d) Failing to ensure that Defendant BOP’s employees and agents employed at FPC

              Alderson followed PREA regulations and Defendant BOP’s policies regarding the

              adequate investigation of suspected sexual abuse and/or misconduct; and

          e) Failing to ensure that Defendant BOP’s employees and agents employed at FPC

              Alderson followed PREA regulations and Defendant BOP’s policies regarding the

              mandatory discipline of suspected sexual abuse and/or misconduct.




                                              23
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 24 of 34




        119)    Defendant BOP and Defendant Wilson acted negligently and/or recklessly in

failing to meet their duty of care to Plaintiff.

        120)    As a direct and proximate result of Defendant BOP’s and Defendant Wilson’s

negligence and/or recklessness, Plaintiff was subjected to unnecessary pain, emotional,

psychological, and physical injury and stress, among other injuries resulting from the serious

dignitary injury and violation of Plaintiff’s person.

        WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

         COUNT V – AGAINST DEFENDANT BOP AND DEFENDANT WILSON
               VIOLATION OF THE FEDERAL TORT CLAIMS ACT
                                 Assault

        121)    All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

        122)    At all times relevant to the occurrences described herein, Defendant Grimes was

acting under color of law and in within the course and scope of his employment as the Captain of

FPC Alderson, under the supervision of Defendant Wilson. Thus, Defendant Grimes’ acts are

imputable to Defendant BOP and Defendant Wilson.

        123)    Defendant Grimes intentionally and unlawfully sexually harassed Plaintiff with

persistent verbal harassment from January 2017 through October 2017, threatening to do physical

harm to Plaintiff with statements such as, “If I could get you alone,” and “If you give me a chance.”

        124)    Defendant Grimes intentionally and unlawfully sexually assaulted Plaintiff in or

about late September 2017 by forcibly kissing Plaintiff, groping Plaintiff’s breast through her shirt,

throwing Plaintiff on a side table, pulling down Plaintiff’s pants, and attempting to penetrate



                                                   24
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 25 of 34




Plaintiff while Plaintiff yelled and screamed for him to stop. Defendant Grimes’ actions caused

physical harm to Plaintiff, while his attempt to penetrate Plaintiff threatened to do further physical

harm.

        125)   Defendant Grimes’ actions subjected Plaintiff to sexual abuse and harassment,

which were wrongful as a tort under the laws of the United States and without justification under

any applicable federal statute or rule.

        126)    As a direct and proximate result of Defendant Grimes’ sexual abuse and

harassment, Plaintiff was subjected to unnecessary pain, emotional, psychological, and physical

injury and stress, among other injuries resulting from the serious dignitary injury and violation of

Plaintiff’s person.

        WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

                       COUNT VI – AGAINST DEFENDANT GRIMES
                                     ASSAULT

        127)   All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

        128)   Defendant Grimes intentionally and unlawfully sexually harassed Plaintiff with

persistent verbal harassment from January 2017 through October 2017, threatening to do physical

harm to Plaintiff with statements such as, “If I could get you alone,” and “If you give me a chance.”

        129)   Defendant Grimes intentionally and unlawfully sexually assaulted Plaintiff in or

about late September 2017 by forcibly kissing Plaintiff, groping Plaintiff’s breast through her shirt,

throwing Plaintiff on a side table, pulling down Plaintiff’s pants, and attempting to penetrate

Plaintiff while Plaintiff yelled and screamed for him to stop. Defendant Grimes’ actions caused


                                                 25
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 26 of 34




physical harm to Plaintiff, while his attempt to penetrate Plaintiff threatened to do further physical

harm.

        130)   Defendant Grimes’ actions subjected Plaintiff to sexual abuse and harassment,

which were wrongful as a tort under the laws of the United States and without justification under

any applicable federal statute or rule.

        131)    As a direct and proximate result of Defendant Grimes’ sexual abuse and

harassment, Plaintiff was subjected to unnecessary pain, emotional, psychological, and physical

injury and stress, among other injuries resulting from the serious dignitary injury and violation of

Plaintiff’s person.

        WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

        COUNT VII – AGAINST DEFENDANT BOP AND DEFENDANT WILSON
              VIOLATION OF THE FEDERAL TORT CLAIMS ACT
                                 Battery

        132)   All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

        133)   At all times relevant to the occurrences described herein, Defendant Grimes was

acting under color of law and in within the course and scope of his employment as the Captain of

FPC Alderson, under the supervision of Defendant Wilson. Thus, Defendant Grimes’ acts are

imputable to Defendant BOP and Defendant Wilson.

        134)   Defendant Grimes intentionally causes a harmful or offensive bodily contact with

Plaintiff by sexually assaulted Plaintiff in or about late September 2017. The harmful and offensive

body contact included forcibly kissing Plaintiff, groping Plaintiff’s breast through her shirt,



                                                 26
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 27 of 34




throwing Plaintiff on a side table, pulling down Plaintiff’s pants, and attempting to penetrate

Plaintiff while Plaintiff yelled and screamed for Defendant Grimes to stop.

       135)    Defendant Grimes’ actions subjected Plaintiff to sexual abuse and harassment,

which were wrongful as a tort under the laws of the United States and without justification under

any applicable federal statute or rule.

       136)     As a direct and proximate result of Defendant Grimes’ sexual abuse, Plaintiff was

subjected to unnecessary pain, emotional, psychological, and physical injury and stress, among

other injuries resulting from the serious dignitary injury and violation of Plaintiff’s person.

       WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

                      COUNT VIII – AGAINST DEFENDANT GRIMES
                                      BATTERY

       137)    All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

       138)    Defendant Grimes intentionally causes a harmful or offensive bodily contact with

Plaintiff by sexually assaulted Plaintiff in or about late September 2017. The harmful and offensive

body contact included forcibly kissing Plaintiff, groping Plaintiff’s breast through her shirt,

throwing Plaintiff on a side table, pulling down Plaintiff’s pants, and attempting to penetrate

Plaintiff while Plaintiff yelled and screamed for Defendant Grimes to stop.

       139)    Defendant Grimes’ actions subjected Plaintiff to sexual abuse and harassment,

which were wrongful as a tort under the laws of the United States and without justification under

any applicable federal statute or rule.




                                                 27
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 28 of 34




       140)     As a direct and proximate result of Defendant Grimes’ sexual abuse, Plaintiff was

subjected to unnecessary pain, emotional, psychological, and physical injury and stress, among

other injuries resulting from the serious dignitary injury and violation of Plaintiff’s person.

       WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

        COUNT IX – AGAINST DEFENDANT BOP AND DEFENDANT WILSON
              VIOLATION OF THE FEDERAL TORT CLAIMS ACT
                     Intentional Infliction of Emotional Distress

       141)    All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

       142)    At all times relevant to the occurrences described herein, Defendant Grimes was

acting under color of law and in within the course and scope of his employment as the Captain of

FPC Alderson, under the supervision of Defendant Wilson. Thus, Defendant Grimes’ acts are

imputable to Defendant BOP and Defendant Wilson.

       143)    Defendant Grimes sexually harassed Plaintiff with persistent verbal harassment

from January 2017 through October 2017, threatening to do physical harm to Plaintiff with

statements such as, “If I could get you alone,” and “If you give me a chance.”

       144)    Defendant Grimes sexually assaulted Plaintiff in or about late September 2017 by

forcibly kissing Plaintiff, groping Plaintiff’s breast through her shirt, throwing Plaintiff on a side

table, pulling down Plaintiff’s pants, and attempting to penetrate Plaintiff while Plaintiff yelled

and screamed for him to stop.




                                                 28
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 29 of 34




       145)      Defendant Grimes’ conduct in sexually assaulting Plaintiff, forcibly kissing her,

groping her breast, pulling down her pants, and attempting to penetrate her was atrocious,

intolerable, and so extreme and outrageous as to exceed the bounds of decency.

       146)      Defendant Grimes acted with the intent to inflict emotional distress on Plaintiff, or,

in the alternative, acted recklessly when it was certain Defendant Grimes’ conduct would inflict

emotional distress on Plaintiff, as Defendant Grimes spent months sexually harassing Plaintiff by

threatening her with statements such as, “If I could get you alone.” Defendant Grimes then

completely isolated Plaintiff by calling her into his office late at night, with no other correctional

officer in the hallway or anywhere nearby, with the office lights dimmed and the blinds closed.

Further, Defendant Grimes’ abuse of his authority and control to threaten and abuse female inmates

was purposefully intended to emotionally distress the inmates he victimized. After intentionally or

recklessly placing Plaintiff in a state of fear and emotional distress, Defendant Grimes sexually

assaulted her.

       147)      Defendant Grimes’ conduct did cause Plaintiff severe emotional distress. As a

direct and proximate result of Defendant Grimes’ sexual abuse and harassment, Plaintiff was

subjected to unnecessary pain, emotional, psychological, and physical injury and stress.

       148)      The emotional distress suffered by Plaintiff was so severe that no reasonable person

could be expected to endure it, as the sexual assault suffered by Plaintiff involved a serious

dignitary injury and a severe violation of Plaintiff’s person that no reasonable person could be

expected to endure.

       WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.



                                                   29
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 30 of 34




                      COUNT X – AGAINST DEFENDANT GRIMES
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       149)      All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

       150)      Defendant Grimes sexually harassed Plaintiff with persistent verbal harassment

from January 2017 through October 2017, threatening to do physical harm to Plaintiff with

statements such as, “If I could get you alone,” and “If you give me a chance.”

       151)      Defendant Grimes sexually assaulted Plaintiff in or about late September 2017 by

forcibly kissing Plaintiff, groping Plaintiff’s breast through her shirt, throwing Plaintiff on a side

table, pulling down Plaintiff’s pants, and attempting to penetrate Plaintiff while Plaintiff yelled

and screamed for him to stop.

       152)      Defendant Grimes’ conduct in sexually assaulting Plaintiff, forcibly kissing her,

groping her breast, pulling down her pants, and attempting to penetrate her was atrocious,

intolerable, and so extreme and outrageous as to exceed the bounds of decency.

       153)      Defendant Grimes acted with the intent to inflict emotional distress on Plaintiff, or,

in the alternative, acted recklessly when it was certain Defendant Grimes’ conduct would inflict

emotional distress on Plaintiff, as Defendant Grimes spent months sexually harassing Plaintiff by

threatening her with statements such as, “If I could get you alone.” Defendant Grimes then

completely isolated Plaintiff by calling her into his office late at night, with no other correctional

officer in the hallway or anywhere nearby, with the office lights dimmed and the blinds closed.

Further, Defendant Grimes’ abuse of his authority and control to threaten and abuse female inmates

was purposefully intended to emotionally distress the inmates he victimized. After intentionally or

recklessly placing Plaintiff in a state of fear and emotional distress, Defendant Grimes sexually

assaulted her.


                                                  30
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 31 of 34




       154)    Defendant Grimes’ conduct did cause Plaintiff severe emotional distress. As a

direct and proximate result of Defendant Grimes’ sexual abuse and harassment, Plaintiff was

subjected to unnecessary pain, emotional, psychological, and physical injury and stress.

       155)    The emotional distress suffered by Plaintiff was so severe that no reasonable person

could be expected to endure it, as the sexual assault suffered by Plaintiff involved a serious

dignitary injury and a severe violation of Plaintiff’s person that no reasonable person could be

expected to endure.

       WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

        COUNT XI – AGAINST DEFENDANT BOP AND DEFENDANT WILSON
              VIOLATION OF THE FEDERAL TORT CLAIMS ACT
                     Negligent Infliction of Emotional Distress

       156)    All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

       157)    At all times relevant to the occurrences described herein, Defendant Grimes was

acting under color of law and in within the course and scope of his employment as the Captain of

FPC Alderson, under the supervision of Defendant Wilson. Thus, Defendant Grimes’ acts are

imputable to Defendant BOP and Defendant Wilson.

       158)    Defendant Grimes sexually harassed Plaintiff with persistent verbal harassment

from January 2017 through October 2017, threatening to do physical harm to Plaintiff with

statements such as, “If I could get you alone,” and “If you give me a chance.”

       159)    Defendant Grimes sexually assaulted Plaintiff in or about late September 2017 by

forcibly kissing Plaintiff, groping Plaintiff’s breast through her shirt, throwing Plaintiff on a side



                                                 31
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 32 of 34




table, pulling down Plaintiff’s pants, and attempting to penetrate Plaintiff while Plaintiff yelled

and screamed for him to stop.

         160)   Defendant Grimes’ conduct caused Plaintiff to fear for her physical safety.

Defendant Grimes verbally threatened to rape Plaintiff when she walked into his office, telling her,

“If you want some dick, you should’ve just told me.”

         161)   Defendant Grimes’ sexual assault of Plaintiff, pulling down her pants and

repeatedly attempting to penetrate her, caused Plaintiff to fear that she would be penetrated and

raped.

         162)   Defendant Grimes’ sexually abusive conduct caused Plaintiff severe distress, as she

was subjected to unnecessary pain, emotional, psychological, and physical injury, and stress.

         163)   The emotional distress suffered by Plaintiff was so severe that no reasonable person

could be expected to endure it, as the sexual assault suffered by Plaintiff involved a serious

dignitary injury and a severe violation of Plaintiff’s person that no reasonable person could be

expected to endure.

         WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.

                    COUNT XII – AGAINST DEFENDANT GRIMES
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

         164)   All paragraphs of this complaint not falling under this count, are incorporated

herein by reference as if fully stated.

         165)   Defendant Grimes sexually harassed Plaintiff with persistent verbal harassment

from January 2017 through October 2017, threatening to do physical harm to Plaintiff with

statements such as, “If I could get you alone,” and “If you give me a chance.”


                                                 32
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 33 of 34




         166)   Defendant Grimes sexually assaulted Plaintiff in or about late September 2017 by

forcibly kissing Plaintiff, groping Plaintiff’s breast through her shirt, throwing Plaintiff on a side

table, pulling down Plaintiff’s pants, and attempting to penetrate Plaintiff while Plaintiff yelled

and screamed for him to stop.

         167)   Defendant Grimes’ conduct caused Plaintiff to fear for her physical safety.

Defendant Grimes verbally threatened to rape Plaintiff when she walked into his office, telling her,

“If you want some dick, you should’ve just told me.”

         168)   Defendant Grimes’ sexual assault of Plaintiff, pulling down her pants and

repeatedly attempting to penetrate her, caused Plaintiff to fear that she would be penetrated and

raped.

         169)   Defendant Grimes’ sexually abusive conduct caused Plaintiff severe distress, as she

was subjected to unnecessary pain, emotional, psychological, and physical injury, and stress.

         170)   The emotional distress suffered by Plaintiff was so severe that no reasonable person

could be expected to endure it, as the sexual assault suffered by Plaintiff involved a serious

dignitary injury and a severe violation of Plaintiff’s person that no reasonable person could be

expected to endure.

         WHEREFORE, the Plaintiff demands ONE MILLION DOLLARS ($1,000,000.00) in

compensatory damages, punitive damages in an amount to be determined by a jury, costs and

attorneys’ fees, and such other relief as this Honorable Court deems appropriate.




                                                 33
            Case 1:20-cv-02091 Document 1 Filed 07/31/20 Page 34 of 34




                                    JURY TRIAL DEMAND

       The Plaintiff respectfully demands trial by jury.

                                              Respectfully submitted,

                                              HANSEL LAW, PC

                                                      /s/
                                              Cary J. Hansel (Bar No. 14722)
                                              cary@hansellaw.com
                                              2514 N. Charles Street
                                              Baltimore, MD 21218
                                              Phone: (301) 461-1040
                                              Fax: (443) 451-8606
                                              Counsel for Plaintiff



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of July, 2020, I caused the foregoing to be

filed via the Court’s electronic filing system, which will make service on all parties entitled to

service.

                                                              /s/
                                                      Cary J. Hansel




                                                 34
